—Order of disposition, Family Court, Bronx County (Richard Ross, J.), entered on or about March 22, 1995, terminating respondents’ parental rights to the subject children upon a finding of permanent neglect, and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Petitioner established by clear and convincing evidence that respondents failed to plan for the future of their children despite petitioner’s appropriately diligent efforts to encourage and strengthen the parental relationships. Family Court also properly found that the children’s best interests would be served by terminating respondents’ parental rights and freeing the children for adoption. There is no merit to respondents’ argument that the instant neglect proceedings should have been dismissed because it was instituted after the order of placement had lapsed (Matter of Mickey B., 65 AD2d 603). We have considered respondents’ other claims and find them to be without merit. Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.